Citation Nr: 0200552	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  96-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer 
disease (PUD) for the period of October 14, 1993 to November 
2, 1997, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for PUD from 
November 3, 1997, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture to the right clavicle with traumatic arthritis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1966 to December 
1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for the purpose of 
affording the veteran his requested hearing before the Board 
and that the record reflects that he was furnished with his 
requested hearing in May 2001.  The Board further notes that 
while the veteran's representative indicated at that time 
that the veteran was withdrawing his appeal as to the issue 
of individual unemployability pending his receipt of ratings 
meeting the threshold requirements of entitlement, in view of 
the Board's decision to grant an increased rating for the 
veteran's PUD, the threshold requirements of the applicable 
regulations have been met, and this issue continues as a 
matter for current appellate consideration.

The Board also notes that in his October 14, 1993 claim for 
increased rating which is the subject of this appeal, the 
veteran appealed a December 1994 rating decision's denial of 
evaluations in excess of 20 percent for PUD and in excess of 
20 percent for a right clavicle disability.  The 20 percent 
evaluation for the veteran's PUD had been effective from 
April 1983, and the 20 percent rating for the right clavicle 
disorder had been effective from May 1992.  Thereafter, an 
April 1996 rating decision increased the evaluation for the 
right clavicle disability to 30 percent, effective from 
October 14, 1993, and a January 2000 rating decision 
increased the evaluation for PUD to 40 percent effective from 
November 1997.  The veteran has continued his appeal.

In view of the Board's decision to grant an increased 
evaluation for PUD only from November 3, 1997, the Board has 
divided the issue of entitlement to an increased evaluation 
for PUD into two separate issues.

Finally, since the rating criteria for muscle injuries were 
revised effective July 3, 1997, the Board is precluded from 
applying the new rating criteria prior to the effective date 
of the new criteria.  See VAOPGCPREC 3-2000.  After the 
effective date of the change in rating criteria, 
manifestations must be considered under both the "old" and 
"new" rating criteria, and the rating assigned should be in 
accordance with whichever criteria are more favorable.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


FINDINGS OF FACT

1.  From October 14, 1993 to November 2, 1997, the veteran's 
PUD was manifested by symptoms in an unexceptional disability 
picture that were not productive of more than moderate 
disability.

2.  From November 3, 1997, the veteran's PUD has been 
manifested by symptoms in an unexceptional disability picture 
that are productive of severe disability.

3.  For the period of October 14, 1997 to July 2, 1997, the 
veteran's service-connected residuals of a fracture to the 
right clavicle with traumatic arthritis were manifested by 
symptoms in an unexceptional disability picture that were 
productive of moderately severe, but not severe, muscle 
impairment.

4.  Since July 3, 1997, the veteran's service-connected 
residuals of a fracture to the right clavicle with traumatic 
arthritis were manifested by symptoms in an unexceptional 
disability picture that are productive of moderately severe, 
but not severe, muscle impairment under both the "old" and 
"new" criteria for muscle injuries; neither criteria are 
more favorable than the other.  

5.  The veteran has service-connected disabilities of such a 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  For the period of October 14, 1993 to November 2, 1997, 
the criteria for an evaluation in excess of 20 percent for 
PUD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.110, 4.111, 4.112, 4.113, 4.114, 
Diagnostic Code 7305 (2001).

2.  From November 3, 1997, the criteria for the assignment of 
a 60 percent, but not higher, disability evaluation for PUD 
have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321, 
4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic Code 7305.

3.  For the period of October 14, 1993 to July 2, 1997, the 
criteria for an evaluation in excess of 30 percent for 
residuals of a fracture to the right clavicle with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.40, 4.55, 4.56, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 4.73, Diagnostic Codes 
5301, 5303 and 5305 (effective immediately prior to July 3, 
1997). 

4.  Since July 3, 1997, the criteria for an evaluation in 
excess of 30 percent for residuals of a fracture to the right 
clavicle with traumatic arthritis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 
4.55, 4.56, 4.71a, Diagnostic Codes 5003, 5010, 5201, 4.73, 
Diagnostic Codes 5301, 5303 and 5305 (effective immediately 
prior to and after July 3, 1997)

5.  The veteran is unemployable by reason of service-
connected disabilities.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for PUD, Currently 
Evaluated as 40 percent Disabling

Background

At the outset, the Board first notes that the claims have 
already been adequately developed pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5103A (West Supp. 
2001) (VCAA).  In this regard, the Board observes that the 
veteran was afforded a comprehensive Department of Veterans 
Affairs (VA) examination in November 1997 followed by 
additional diagnostic evaluation in January 1998, and there 
is no indication in the record that there are any outstanding 
relevant treatment records from any source that are not 
currently of record.  In addition, the Board finds that the 
veteran has clearly been placed on notice of the evidence and 
criteria necessary to warrant entitlement to higher ratings 
based on his service-connected disability, and that remand 
for further notice of this evidence and applicable criteria 
under the VCAA would be both redundant and an unnecessary 
waste of appellate time and resources.  As will be discussed 
more fully below, while the veteran's claim for an increased 
rating for his right clavicle disorder was adjudicated only 
under the new criteria for muscle injuries, since the old and 
the new criteria are not significantly different as applied 
to the subject claim, a remand for further adjudication 
solely on this basis is not warranted.  

While the Board further notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional examination is necessary 
to evaluate this claim.  See 66 Fed. Reg. 45,650 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In addition, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 7305, moderately severe duodenal ulcer, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss, or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, warrants a 40 percent 
evaluation.  A 60 percent disability evaluation is provided 
for severe duodenal ulcer with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability 
to gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding the onset of the disease.  66 Fed. Reg. 
29,488 (May 31, 2001).

While the applicable rating criteria was amended in May 2001, 
the Board's review of those amendments does not reflect any 
changes with respect to Diagnostic Code 7305.  In addition, 
while the Board notes that the amendments did include 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss, the Board finds that the weight loss and 
other symptoms shown in and after November 1997 justify an 
increased evaluation for the veteran's PUD under either 
definition.  Consequently, the Board finds that it is 
unnecessary to undergo a comparison of the old and new 
criteria to determine which is more favorable to the veteran.  
Karnas v. Derwinski, supra.

The history of this disability shows that service connection 
was originally granted for PUD by a rating decision in March 
1981 with an evaluation assigned of 10 percent, effective 
from December 20, 1980.  

Service medical records reflect that stomach ulcers were 
revealed on an upper gastrointestinal (GI) series in August 
1978, and a VA upper GI series in February 1981 revealed an 
impression of spasm and deformity of the duodenal bulb 
without demonstration of persistent ulcer crater.  The 
veteran's weight was 143 pounds.  His height was indicated as 
5'11".  The overall diagnosis included PUD.

A May 1983 rating decision later increased the rating for 
this disability to 20 percent, effective from April 28, 1983, 
based on April 1983 VA examination which was noted to reveal 
the report of some mild hematemesis and tarry stools six 
months earlier.  The veteran also reported being told at that 
time that he had an active ulcer for which he began taking 
Maalox and Bentyl.  The veteran's weight was 146 pounds.  It 
was also noted that hemoglobin and hematocrit had been a 
little low in January 1983.  April 1983 examination revealed 
some tenderness to deep pressure in the veteran's upper mid 
abdomen.

A May 1985 rating decision continued the 20 percent 
evaluation based on March 1985 VA examination which revealed 
the veteran's report of epigastric pain and other GI 
problems.  He continued to take several medications for this 
condition.  He also reported that he had lost 10 pounds the 
previous year, although he currently weighed 145 pounds.  An 
upper GI series in April 1985 was interpreted to reveal the 
deformity of the duodenal bulb with a shallow active ulcer 
surrounded by radiating folds.

A July 1989 rating decision continued the 20 percent 
evaluation based on June 1989 VA examination which noted that 
a June 1986 upper GI series revealed a smaller duodenal ulcer 
than was demonstrated by an earlier series from April 1985.  
The veteran had been treated by Zantac since that time and 
Maalox as needed, and reported that he vomited intermittently 
with occasional bright red blood.  His weight reportedly 
varied from between 145 and 155 pounds.  His weight was 
currently 145 pounds.  The impression included chronic PUD 
with previous duodenal ulcer intermittently symptomatic with 
upper GI series demonstrating no active disease.

Employment records from 1989 reflect that the veteran was in 
the Civil Service with the United States Air Force as a 
quality review specialist until an application for disability 
retirement was approved in February 1990.  The application 
for disability retirement reflects that the veteran's medical 
problems related to a leg injury.

A September 1990 rating decision determined that VA 
outpatient records from July 1989 to April 1990 did not 
reflect a reasonable probability of any increase in the 
severity of the veteran's PUD, and continued the 20 percent 
evaluation.

An August 1991 rating decision continued the 20 percent 
rating based on July 1991 VA examination which was found to 
reflect few symptoms and no weight loss.  The veteran weighed 
151 pounds.  A July 1991 upper GI series was interpreted to 
reveal a tiny hiatal hernia.  The diagnosis included PUD, by 
history.

An April 1993 rating decision again continued the 20 percent 
rating based on additional outpatient records and VA 
examination in November 1992.  At the time of his 
examination, the veteran complained of periodic abdominal 
pain and belching, and two episodes of blood in his stool 
over the previous six months, the last being in June 1992.  
The veteran's weight was 141 pounds.  Examination of the 
abdomen revealed no specific tenderness and rectal 
examination was negative for blood in the stool.  The 
diagnosis was duodenal ulcer, by history, and esophageal 
hiatal hernia.

In the veteran's VA application for increased compensation 
based on individual unemployability filed in October 1993, 
the veteran indicated that he had last worked in February 
1990.  He also noted that he completed high school and one 
year of college, and that he had had training as an aircraft 
mechanic and quality specialist.

A May 1994 VA upper GI series was interpreted to reveal an 
impression of very minor scarring of the duodenal bulb 
consistent with remote healed ulcer disease.

VA general medical examination in July 1994 revealed that the 
veteran last worked in February 1990 and that he lost time 
from this employment over the last six months due to shoulder 
and epigastric pain.  Current complaints included epigastric 
pain, mainly after meals, gagging, occasional hiccuping, that 
he vomited at the rate of about twice weekly including 
greenish sour material, and that he experienced frequent 
belching and flatulence.  Examination revealed that the 
veteran weighed 137 pounds with his maximum weight in the 
previous year reported to be 160 pounds.  His build and state 
of nutrition were noted as slightly undernourished.  The 
abdomen was soft without masses or tenderness.  A recent VA 
upper GI series was noted to reveal very minor scarring of 
the duodenal bulb consistent with healed ulcer and a lower GI 
series revealed scattered diverticulosis.  The diagnosis 
included healed duodenal ulcer.

A December 1994 rating decision continued the rating of 20 
percent.

At the veteran's personal hearing in April 1995, the 
veteran's representative noted that the veteran was employed 
until February 1990 as an aircraft inspector at Tinker Air 
Force Base from which he was medically retired following an 
unsuccessful effort to retrain him in another field 
(transcript (T.) at p. 2).  Since that time the veteran had 
unsuccessfully applied for positions in maintenance and as a 
driver for a local government agency (T. at p. 2).  The 
veteran indicated that his ulcers would flare-up at the rate 
of two or three times a month, at which time he would resume 
medication (T. at p. 5).  At this time, the veteran weighed 
140 pounds (T. at p. 5).  The veteran did, however, describe 
recent weight loss, noting that when he would experience one 
of his flare-ups, his appetite would go away, and his weight 
would go from 150 to 140 (T. at p. 5).  The veteran stated 
that his ulcer bled the previous week and that he was on a 
special bland diet (T. at p. 5).  He stated that his bleeding 
was manifested by a bright red stool (T. at p. 6).  He also 
indicated that he periodically vomited a green material that 
was sometimes speckled with blood (T. at p. 6).  The veteran 
described his ulcer problems as about the same as they were 
two years earlier (T. at p. 7).  

The veteran asserted that the decision to retire the veteran 
on disability was based on VA treatment records, and the 
veteran noted that when he was still with the Civil Service, 
he would have to do a lot of climbing on aircraft and other 
physical activities and that both his ulcer and right 
shoulder disability interfered with these activities (T. at 
pp. 7-8).  The veteran stated that he completed high school 
and approximately two years of college (T. at p. 8).  

VA medical examination in March 1996 revealed that the 
veteran reported 14 years of active military service followed 
by employment with the Civil Service as an inspector.  Later, 
the veteran reported that he was unsuccessful when moved into 
computer processing and ultimately received a medical 
discharge related in part to poor attendance the veteran 
associated with his need to go to the VA for therapy.  The 
veteran noted his history of ulcers since service.  Although 
he denied ever having hematemesis or melena, he did report 
bright red blood in his stools at the rate of two to three 
times a month.  He also reported a history of hemoglobin-C 
disease which caused a mild anemia.  The veteran stated that 
his ulcer would flare-up three to four times a month.  
Objective evaluation in March 1996 indicated current weight 
of 148 pounds and a maximum weight during the previous 12 
months of 150 pounds.  Examination of the abdomen revealed no 
tenderness and although the veteran related some heartburn, 
reflux was not demonstrated on a recent GI series.  The 
examiner noted that the veteran was slightly anemic as seen 
on blood studies, but indicated that this was probably 
related to his hemoglobin-C disease.  The veteran also 
indicated that he vomited periodically at the rate of three 
to four times a month, and that while he denied recurrent 
hematemesis or melena, he did note that he had bright blood 
from the rectum once every couple of months.  Episodes of his 
PUD would reportedly occur at the rate of three to four times 
a month and would last anywhere from 1/2 to four days.  An 
upper GI series was interpreted to reveal a deformed duodenal 
cap.  The diagnosis included old longstanding duodenal ulcer.

An October 1996 VA upper GI series was interpreted to reveal 
stable radiographic evaluation of the upper GI tract with 
postinflammatory scarring to the duodenal bulb with findings 
compatible with duodenitis.

Laboratory results from February 1997 reflect that the 
veteran's hemoglobin was at 12.4 with an expected range of 
14.0 to 17.0, and hematocrit was at 37.7 with an expected 
range of 42 to 50.

Private laboratory results from May 1997 reflect that 
hemoglobin was at 12.4 with an expected range of 12.0 to 
18.0, and hematocrit was at 38.7 with an expected range of 37 
to 52.

VA general medical examination in November 1997 revealed that 
the veteran reported repeated evaluation for PUD since his 
discharge from service in 1980.  While the examiner noted 
that a GI series did not indicate any activity of the ulcers, 
the veteran indicated that he vomited blood and passed stools 
two to three times every two to three weeks.  Current 
complaints also included stomach pain and appetite loss.  The 
veteran stated that he vomited material that was very bilious 
in nature, green and bitter, and that he was awakened during 
the night with heartburn.  He further noted that during the 
previous three weeks, he had lost ten pounds.  The examiner 
noted that in December 1996, the veteran's weight was 148 
pounds and that his current weight was 120 pounds.  The 
examiner noted some reversal in the veteran's complaints with 
some statements indicating that current PUD complaints were 
limited to abdominal pain.  Examination did not reflect any 
signs of this.  However, the examiner did find the veteran to 
be emaciated and that he seemed to have lost 28 pounds.  The 
examiner indicated that the reason might be associated with 
some GI tract problem other than his peptic ulcer.  The 
examiner noted that the veteran was only mildly anemic, 
indicating that hemoglobin was 13 grams in 1993 and remained 
about the same until recently.

The November 1997 VA examiner commented that whether his PUD 
had caused his gastritis or melena was not known, but that 
the veteran was not hospitalized.  However, the examiner also 
noted that the veteran's main problem was his loss of weight, 
and that he vomited constantly, experienced pain, and had 
appetite loss.  Physical examination revealed the veteran to 
be emaciated but not a very reliable historian, especially 
with respect to PUD.  Weight was 120 pounds.  The abdomen was 
nontender.  In his assessment, the examiner indicated that 
the veteran's history as to hematemesis and melena was not 
reliable based on inconsistent statements.  The examiner did 
believe, however, that the veteran did lose 28 pounds in the 
previous nine months for which GI consultation was suggested.  
Even though the veteran was not found to be a reliable 
historian, the objective findings of emaciation and loss of 
weight seemed to be severe, and one had to rule out a 
neoplasm or outlet obstruction related to the GI tract.  The 
examiner also noted that past examination revealed that the 
veteran was anemic and that further evaluation was needed in 
this regard.  The final diagnosis included PUD, by history, 
loss of weight, symptomatic, and history of mild anemia.  It 
is noted that previous examination report language indicating 
"rule out outlet obstruction or neoplasm" was apparently 
scratched out by the examiner in February 1998. 

January 1998 VA stomach examination revealed the veteran's 
history of positive H. pylori, and that the veteran had 
vomited every day for the previous ten years.  It was also 
noted that there was blood study evidence of hematemesis 
three years earlier.  Physical examination revealed mild 
epigastric tenderness and that there had been a twenty pound 
weight loss in one year without signs of anemia.  An upper GI 
series from 1980 was found to reflect a duodenal ulcer 
crater, and esophagogastroduodenoscopy from ten years earlier 
indicated a duodenal ulcer.  The overall diagnosis was 
history of duodenal ulcer and duodenitis, and H. pylori 
positive status, treated.

In a rating decision in January 2000, the regional office 
increased the evaluation for this disability to 40 percent, 
effective from November 3, 1997.

At the veteran's hearing before a member of the Board in May 
2001, the veteran testified that he had not been employed for 
the previous 11 years and had experienced constant pain from 
his PUD (T. at p. 4).  The veteran indicated that his last 
supervisor had stated that his work and attendance were 
unacceptable since he had to go to the VA for treatment so 
much (T. at p. 4).  Since he had lost about 20 to 25 pounds, 
he was taking Ensure to supplement his diet (T. at p. 5).  He 
attributed this loss to his ulcer condition (T. at pp. 5-6).  
The veteran further described an ongoing pain that was slowed 
by the medication and diet supplement, but was progressively 
increasing with intermittent bleeding (T. at p. 6).  He 
experienced bleeding at the rate of two to three times a 
month (T. at p. 6).  His weight was usually 145-150 but was 
now 120 pounds (T. at pp. 6-7).  The weight loss had occurred 
over the last 30 days or so (T. at p. 7).  Within the last 
ten years he had been told he was anemic (T. at p. 7).  He 
vomited intermittently and this had included blood (T. at p. 
7).  The veteran also described weakness, a lack of appetite 
and fatigue (T. at p. 8).  The veteran received some relief 
from his medications but again noted that his condition had 
worsened (T. at p. 8).  The veteran maintained that this 
condition and his right clavicle disorder were hindering him 
from being gainfully employed, noting that he was right-
handed (T. at pp. 10-11).

Documents received by the Board at the time of the hearing 
included a record reflecting a prescription for gastric 
medication in February 2000.  These records also reflect that 
as of May 2000, the veteran weighed 62.73 kilograms. 


Analysis

As was previously noted, the veteran's PUD is currently rated 
as 40 percent disabling in light of the January 2000 rating 
decision's determination that the veteran's symptoms as of 
November 3, 1997 were most consistent with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  In order to assign the next higher and 
maximum rating of 60 percent under this Code, it will be 
necessary to discuss whether the manifestations of the 
veteran's disability constitute severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.

In this regard, while the Board certainly appreciates the 
November 1997 VA general medical examiner's comments with 
respect to the veteran's statements regarding the frequency 
and magnitude of certain symptomatology, the Board finds that 
despite such inconsistency, the veteran's overall symptoms as 
of November 3, 1997 do more nearly approximate the criteria 
required for a 60 percent rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  More specifically, in November 1997, 
the VA general medical examiner indicated that the veteran 
was emaciated and as was also noted by the examiner beginning 
in November 1997 and more recently by the veteran in May 
2001, the veteran's weight has dropped dramatically from his 
usual weight in the range of 145 to 150 pounds down to 
approximately 120 pounds.  In addition, the Board notes that 
while the January 1998 VA examiner did not find the veteran 
to be anemic, it is clear that other physicians have 
diagnosed mild anemia based on various laboratory studies.  

Finally, while the November 1997 VA examiner questioned that 
the veteran's weight loss and emaciated state might be 
related to GI problems unassociated with his PUD, the record 
reflects that the steps taken to rule out other possible 
etiology apparently were not conclusive, and the examiner's 
subsequently altered diagnosis is supportive of such a 
finding.  Consequently, the Board finds that it has no 
alternative but to conclude from this record that the 
veteran's weight loss is associated with his service-
connected PUD.  

Thus, while there is some evidence of an increase in weight 
as of May 2000 (62.73 kilograms), and some question as to the 
frequency of certain symptoms such as recurrent hematemesis, 
giving the benefit of the doubt, the Board finds that the 
veteran's weight of 120 pounds as noted by the November 3, 
1997 VA examiner and more recently by the veteran in May 2001 
is reflective of definite impairment of health, and together 
with his mild anemia, recurrent melena, pain only partially 
relieved by standard ulcer therapy and emaciated physical 
state, the Board finds that from November 3, 1997, the 
veteran's PUD more nearly approximates the criteria for a 60 
percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7305.  
38 C.F.R. § 4.7.

As for the period of October 1993 to November 2, 1997, the 
Board finds that a rating in excess of 20 percent is not 
warranted.  First, a 40 percent evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 requires impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year, and while there is evidence 
of mild anemia earlier than November 3, 1997, there is no 
record of the significant health-impairing type of weight 
loss exhibited in and after November 3, 1997, and no record 
of incapacitating episodes averaging 10 days or more in 
duration.  Consequently, the evidence for this period does 
not support a 40 percent or higher evaluation.  The evidence 
in this regard is clearly against the claim with respect to 
the period of October 14, 1993 to November 2, 1997, and thus 
the benefit of the doubt doctrine is not for application.

The Board has also considered rating the veteran under other 
relevant alternative codes in and after October 1993.  
However, as there is no evidence of adhesion of the 
peritoneum, gastritis, or operative complications during this 
period, 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7309, 
7310, and 7348 are not applicable.  

The Board further finds that since October 1993, the symptoms 
of PUD do not warrant a higher rating under 38 C.F.R. 
§ 3.321.  As to the disability presented, the Board can not 
conclude that the disability picture connected solely with 
PUD is so unusual or exceptional, with such related factors 
as frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.


II.  Entitlement to an Increased Evaluation for Residuals of 
a Fracture of the Right Clavicle with Traumatic Arthritis, 
Currently Evaluated as 30 percent Disabling

Background

The veteran's right shoulder disorder is currently rated at 
30 percent for moderately severe muscle injury to Muscle 
Group (MG) I of the veteran's dominant right shoulder solely 
under the criteria for muscle injuries in effect since July 
3, 1997.  38 C.F.R. § 4.73, Diagnostic Code 5301.

Under both the "old" and "new" rating criteria for muscle 
injuries, Diagnostic Code 5301 pertains to MG I, which 
relates to the damage of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae and serratus 
magnus.  (Function: Upward rotation of scapula; elevation of 
arm above shoulder level.)  The disability ratings for 
slight, moderate, moderately severe, and severe disabilities 
of the dominant shoulder are noncompensable, 10, 30, and 40, 
respectively.  Diagnostic Code 5303 pertains to MG III, which 
relates to the damage of the intrinsic muscles of the 
shoulder girdle: pectoralis major and deltoid.  (Function: 
Elevation and abduction of arm to level of shoulder; act with 
1 and 2 of Group II in forward and backward swing of the 
arm.)  The disability ratings for slight, moderate, 
moderately severe, and severe MG III disabilities of the 
dominant shoulder are noncompensable, 20, 30, and 40, 
respectively.

Diagnostic Code 5304 pertains to MG IV, which relates to the 
damage of the additional intrinsic muscles of the shoulder 
girdle: supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.  (Function: 
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG IV 
disabilities of the dominant shoulder are noncompensable, 10, 
20, and 30, respectively.  Finally, under both the "old" 
and "new" rating criteria for muscle injuries, Diagnostic 
Code 5305 pertains to MG V, which relates to the damage of 
the flexor muscles of the elbow: biceps, brachialis, and 
brachioradialis.  (Function: supination and flexion of the 
elbow.)  The disability ratings for slight, moderate, 
moderately severe, and severe MG V disabilities of the 
nondominant shoulder are noncompensable, 10, 30, and 40, 
respectively.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55 (prior to July 3, 1997).

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved, unless 
for locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Furthermore, 
objective findings of a severe disability include the 
following: ragged, depressed, and adherent scars that 
indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2001).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).  

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-rays findings will be rated based 
on limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.  

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2001).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The history of this disability shows that service connection 
was originally granted for residuals of a fracture of the 
right clavicle with history of traumatic arthritis in the 
area of the clavicle and cervical spine by a rating decision 
in March 1981 with a noncompensable evaluation assigned, 
effective from December 20, 1980.  

Service medical records reflect treatment for a fracture of 
the right clavicle in June 1975, and service physical 
examination in November 1975 revealed a history of a simple 
fracture of the right clavicle secondary to a fall in May of 
that year.  These records further reveal that October 1975 X-
rays were interpreted to reveal possible acute early cervical 
spine mild degenerative changes and that arthritis was 
suspected in July 1980.  

February 1981 VA medical examination of the extremities was 
indicated to be unremarkable with all of the peripheral 
joints normal in size and shape and the veteran having full 
range of motion without pain or crepitus.  The diagnosis 
included old fracture of the right clavicle by history, 
without residuals, and no clinical evidence of arthritis.

A September 1982 rating decision continued the noncompensable 
rating for this disability based on August 1982 VA 
examination, which revealed full range of motion of the 
shoulders with no complaints of pain and no significant 
crepitus in the shoulder joints.

In an April 1989 letter to the veteran regarding his Civil 
Service position, reference was made to an April 1989 medical 
statement from a physician who reportedly suggested that the 
veteran's arthritis might prevent the veteran from engaging 
in activities associated with his position for longer than 
thirty minutes at a time.  The letter notes that further 
medical review was needed so that a determination could be 
made as to whether such medical condition constituted a 
permanent restriction.

A July 1989 rating decision continued the noncompensable 
rating for this disability based on June 1989 VA examination, 
which revealed a complaint of occasional pain in the right 
shoulder without tenderness to palpation and full range of 
motion without crepitus or complaints of pain.  X-rays of the 
right shoulder were interpreted to reveal no significant 
abnormality such that arthritis was not found to be adjunct 
to service-connected fracture of the right clavicle with 
history of traumatic arthritis.

In September 1990, the regional office (RO) determined that 
recent VA outpatient records did not warrant reopening of the 
claim for service connection for arthritis.

An August 1991 rating decision denied a compensable rating 
based on 1991 VA outpatient records and examination which 
revealed X-ray evidence of a well-healed fracture of the 
right clavicle with good alignment and minimal limitation of 
the shoulder.

An April 1993 rating decision increased the evaluation for 
this disability to 20 percent, effective from May 16, 1992, 
based on recent VA outpatient records and examination.  
November 1992 VA joints examination revealed complaints of 
pain in the right shoulder with limitation of motion and 
objective findings included slight swelling deformity of the 
distal 1 1/2 inch of the clavicle on the right.  Lateral 
abduction was to 90 degrees.  X-rays revealed a healed 
fracture of the right clavicle with degenerative joint 
disease (DJD), minimal, glenohumeral joint.  A May 1992 
outpatient record also reflects an assessment of DJD.

August 1993 to July 1994 VA outpatient records reflect that 
in August 1993, the veteran complained of increased right 
shoulder pain.  Examination revealed tenderness in the right 
upper shoulder and decreased range of motion, and the 
assessment was tendonitis.  Approximately two weeks later, 
the veteran was evaluated in the orthopedic clinic for 
chronic right shoulder pain, and it was noted that he had had 
no relief from trigger point injection received three months 
earlier.  Physical examination was positive for impingement 
of the right shoulder, with 80 degrees of external rotation, 
90 degrees of internal rotation, and 125 degrees of forward 
flexion.  X-rays were interpreted to reveal negative 
findings.  The impression was impingement syndrome of the 
right shoulder.  In July 1994, it was noted that the veteran 
still experienced right shoulder pain and evaluation revealed 
that all ranges of motion of the right shoulder were within 
full limits, that in a supine position all ranges were full 
with pain in the last 10 degrees of internal rotation and the 
last 20 degrees of abduction, and that there was sitting pain 
with abduction at 80 degrees.  The impression was pain with 
motion of the right shoulder.

VA general medical examination in July 1994 revealed that the 
veteran lost time from work during the last six months of 
employment (prior to February 1990) because of shoulder and 
epigastric pain.  The veteran reported that his pain in the 
right shoulder was constant, that he could not sleep on that 
shoulder, that he could not lift objects with it, and that it 
felt weak.  Examination revealed a fractured right clavicle.  
There was restricted motion of the right shoulder with 
abduction/flexion of 150 degrees, extension of 45 degrees, 
internal rotation of 60 degrees, external rotation of 90 
degrees and positive impingement signs.  Both 
acromioclavicular (AC) joints were prominent but nontender.  
The diagnosis included impingement syndrome, right shoulder, 
probably rotator cuff tear.

VA outpatient records from August 1994 to February 1995 
indicate that in August 1994, the veteran complained of right 
shoulder pain and loss of function intermittently of the 
right arm and hand.  Physical examination revealed right 
shoulder pain with 140 degrees of abduction and 100 degrees 
of forward flexion.  Right shoulder pain was also found on 
extension and there was a decrease in right hand strength.  
The assessment was DJD of the right shoulder not affecting 
this problem.  In February 1995, the veteran was again 
evaluated for chronic right shoulder pain.  

A private medical report from March 1995 reflects that the 
veteran was evaluated at this time for right arm and neck 
pain.  Recent complaints included numbness in the right hand 
which was mainly located in the little and ring finger.  Pain 
in the neck reportedly radiated into the right shoulder 
girdle area.  Physical examination revealed tenderness in the 
suprascapular region with full range of motion of the neck 
with some pain at the upper limits.  There was full range of 
motion of the shoulder and good strength in the rotator cuff, 
but some weakness was noted in the dorsiflexors of the right 
wrist and some sensory hypesthesia in the ring and little 
fingers.  X-rays of the shoulder were noted to be essentially 
negative except for an old healed fracture of the clavicle.  
X-rays of the cervical spine were interpreted to reveal 
moderate degenerative changes in C5-6 and C6-7.  The 
diagnosis was degenerative disc disease of the cervical spine 
with right cervical neuropathy.  The examiner commented that 
it was his belief that the veteran's symptoms were related to 
the neck and that the veteran probably needed further 
diagnostic evaluation.

At the veteran's personal hearing in April 1995, the veteran 
testified that he was losing the use of his right shoulder 
with numbness and tingling down the right arm and continuous 
pain and weakness (T. at p. 2).  He further noted that he was 
right-handed and could not lift anything or do anything 
strenuous, and that some days his right hand would go 
completely numb (T. at p. 2).  The veteran indicated that he 
could almost raise his right shoulder to shoulder level (T. 
at p. 3).  Beyond that level he would get pain (T. at p. 3).  
He also denied that he could do overhead activity with his 
right arm (T. at p. 3).  Therapy and exercises provided 
little relief but surgery had not been considered (T. at pp. 
3-4).  The veteran believed that the pain in his shoulder had 
gotten worse in the previous two years (T. at p. 5).

VA outpatient records from July 1995 reflect that the veteran 
complained of pain in the right shoulder and reported being 
involved in an accident where a bin fell on his right 
shoulder and he sustained a right clavicle fracture.  The 
veteran also reported numbness and tingling of the hand over 
the previous 10 years.  There has been pain from the neck to 
the shoulder over the previous five years.  Examination 
revealed 90 degrees of abduction, 30 degrees of adduction, 90 
degrees of forward flexion, and 40 degrees of bilateral 
flexion.  X-rays were interpreted to reveal degenerative 
changes in the cervical spine and minimal DJD in the right 
shoulder.  It was determined that the examination results 
were consistent with adhesive capsulitis and DJD of the 
cervical spine.

VA joints examination in March 1996 revealed the veteran's 
report of constant right shoulder problems since a storage 
shelf fell on his shoulder in service and that the pain had 
gradually become worse.  The veteran further noted that the 
pain was in the supraclavicular area, that work was 
difficult, and that he had tingling and weakness in the 
fingers which radiated down the right side of his body into 
the toes of his feet.  No deformity was observed on 
examination.  The range of motion of the right shoulder was 
markedly restricted in comparison with the left, the examiner 
noting that abduction was restricted to about 85 degrees, the 
veteran's inability to straighten the elbow with the shoulder 
partially abducted, external rotation limited to 60 degrees, 
and internal rotation limited to 15 degrees.  Neurological 
examination of the arm revealed no dramatic weakness, no 
wasting and no altered sensation.  Reflexes and vibration 
sensation were also noted to be good.  Blotchy pain 
discrimination bilaterally and radiating pain in the toes 
were found to indicate a degree of hysterical overlay.  X-
rays revealed negative findings except for the old clavicle 
fracture.  The examiner noted the orthopedic clinic's belief 
that the veteran had a capsulitis of the shoulder for which 
the veteran had received treatment without relief.  The 
diagnosis at this time was restricted shoulder movement with 
chronic capsulitis probably secondary to disuse atrophy after 
a fractured clavicle, neurological abnormality in the arm 
without evidence of radiculopathy, and some arthritis changes 
in the cervical spine, also without direct radiculopathy.

March 1996 VA magnetic resonance imaging (MRI) of the 
cervical spine revealed an impression of a small focal bulge 
of the disc at C6-7 without herniation.

An April 1996 rating decision increased the evaluation for 
this disability to 30 percent, effective from October 14, 
1993.

A VA outpatient record from May 1996 reflects additional 
evaluation for pain in the right shoulder and an indication 
that the veteran had received some relief to that area from a 
recent injection.  The assessment was DJD of the right 
shoulder.

VA general medical examination in November 1997 revealed that 
while the veteran did not engage in combat during service, 
there was an incident where two or three big "shells" fell 
on this right shoulder and fractured his collar bone.  Since 
that time he had been unable to use his right arm.  The 
veteran maintained that his right arm had become weaker and 
he described a shooting pain from the shoulders down to the 
arm.  He also noted having difficulty holding on to objects.  
Physical examination revealed that the right shoulder was 
slightly decreased in its bulk compared to the left shoulder.  
Measurements taken around the shoulder going over the head of 
the humerus and AC joint through the axilla revealed findings 
of 15 1/2 inches on the right compared with 16.2 inches on 
the left.  Measurements of the biceps were taken 3 1/2 inches 
from the midline of the antecubital fossa and the right and 
left both measured 9 1/2 inches.  Forearms measured 9 1/2 
inches on the right and 10 inches on the left.  

Grip strength based on 1+ for minimal to 4+ for maximum 
revealed 1+ in the right hand.  The range of motion of the 
right shoulder joint revealed 100 degrees of flexion, with 
pain and tenderness in between the AC joint and the head of 
the humerus aggravated at 50 degrees.  Extension was 50 
degrees compared with normal extension of 60 degrees, with 
pain beginning at 20 degrees and continuing until 50.  
Medical rotation was noted to be restricted to 60 degrees 
compared with normal motion of 90 degrees, and radial 
rotation was also limited to 60 degrees, with pain continuing 
to 60 degrees.  

Most importantly, the examiner noted that abduction was 
limited to 80 degrees actively with pain starting at 50 
degrees and beyond 80 degrees, the veteran could not actively 
abduct because of pain.  Passively, he could abduct to 80 and 
110 degrees.  The right AC joint was noted to be prominent 
and while there was no discoloration or swelling, there was 
some wasting of the deltoid muscle as indicated by the 
circumference of the right shoulder compared to the left.  
There was subjective numbness but objective sensory deficit 
could not be demonstrated and hence was essentially 
paresthesia.  In summary, the right upper extremity was found 
to exhibit range of motion that was limited, slight muscle 
wasting of the forearm, slight wasting of the deltoid and 
paresthesia, numbness and pain in the neck that was believed 
to constitute impingement syndrome.

Muscle strength was found to be slightly weak on the right 
forearm muscle, both biceps and brachioradialis.  Compared to 
the left upper extremity, the grip was slightly weakened on 
the right hand.  There was paresthesia and numbness on the 
right arm and deep tendon reflexes were 2+ and equal on both 
sides.  In his assessment, the examiner indicated that he 
wanted to obtain a nerve conduction/velocity (NCV) study, and 
following this study, the diagnosis included right shoulder 
traumatic arthritis of the AC joint, impingement syndrome.  

Examination in conjunction with the January 1998 
electromyogram (EMG) and NCV study revealed the veteran's 
complaint of chronic pain of the right neck, shoulder, and 
arm for the previous 20 years.  The veteran also reported 
numbness in the whole right upper limb, and examination of 
the neck revealed full functional motion range with some pain 
in the neck elicited by right lateral rotation.  Moderate 
limitation in right shoulder abduction/flexion due to pain 
(130 degrees of passive shoulder forward flexion and 100 
degree shoulder abduction).  Muscle strength of the right arm 
was in good range.  Right hand grip was in fair to good 
range.  Pinprick was reported to be decreased over the tips 
of all digits of the right hand.  No hand muscle wasting was 
detectable.  January 1998 EMG and NCV studies were 
interpreted to reveal normal findings.

At the veteran's hearing before a member of the Board in May 
2001, the veteran testified that he was limited in the use of 
his right arm, that he could not work over his head or get 
the arm over his head, that there was ongoing pain, and that 
he could not take medication for it because it would 
aggravate his ulcers (T. at pp. 8-9).  He indicated that he 
was currently unemployed and that this condition and his 
ulcer were hindering him from being gainfully employed (T. at 
pp. 9-10).  The veteran denied having surgery when he 
originally fractured the clavicle, but noted that there had 
been some discussion over the previous year about the 
placement of an artificial joint (T. at p. 11).  He further 
indicated that he was right-handed and lacked strength in the 
hand (T. at p. 11).  


Analysis

The Board first notes that the RO has most recently evaluated 
this disability as 30 percent disabling by analogy under the 
muscle injury criteria, as it has determined that the 
veteran's symptoms are best suited to evaluation under that 
criteria.  As was noted previously, while the Codes relating 
to muscle injury were amended in July 1997, and the RO has 
applied only the new criteria, since the subject claim was 
filed prior to the changes in the rating criteria, it is 
necessary to evaluate the claim under both criteria and rate 
the disability under the criteria which are the most 
favorable.  Karnas v. Derwinski, supra.  Here, as applied to 
the instant case, since neither criteria are more favorable 
than the other, the Board finds that the RO's consideration 
of only the new criteria does not require the remand of this 
matter to the RO for further notice to the veteran.

In evaluating the veteran's disability under these criteria, 
assuming the appropriateness of doing so (there is no 
evidence in the record of a penetrating projectile thus 
bringing into question the applicability of these criteria), 
the evidence does not support entitlement to an evaluation in 
excess of 30 percent.  

First, in examining the evidence pertinent to the period of 
October 14, 1993 to July 2, 1997 solely under the "old" 
criteria as required pursuant to VAOPGCPREC 3-2000, the Board 
notes that pursuant to any of the potentially applicable 
criteria for muscle damage to the veteran's shoulder that 
would provide a 40 percent rating such as Diagnostic Codes 
5301, 5303 and 5305, findings consistent with severe muscle 
damage have not been shown.  As was noted above, under the 
old criteria, severe muscle injury to MG I, III, or V is 
demonstrated by an initial treatment complicated by extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and cicatrization, none of which are 
supported by the veteran's service medical records.  In 
addition, objective findings of severe disability under the 
old criteria included extensive ragged, depressed and 
adherent scars indicative of wide muscle damage, and even the 
most recent VA examination discloses only mild wasting of the 
muscles of the shoulder.  Therefore, the Board finds that a 
preponderance of the evidence is against an increased rating 
for this disability under Diagnostic Codes 5301, 5303 or 5305 
for the period of October 14, 1993 to July 2, 1997.  

As for the period from July 3, 1997, the Board has reviewed 
the new criteria and finds that the criteria for severe 
disability still require complications during and following 
treatment and evidence of wide muscle damage, and that while 
the veteran clearly has developed some mild atrophy, there 
continues to be a lack of evidentiary support for initial 
infection, debridement, sloughing, binding or scarring.  In 
addition, there continues to be no evidence of wide muscle 
damage.  Accordingly, the Board finds it is clear that the 
slight muscle wasting of the deltoid or other shoulder 
muscle, limited range of motion and sensory complaints 
unsupported by diagnostic evaluation are not consistent with 
the type of evidence consistent with severe muscle damage 
under either the "old" or "new" muscle injury criteria, 
and that an increased evaluation is also not warranted after 
July 3, 1997.  

Having determined that the veteran's right clavicle 
disability is not entitled to an increased rating under the 
muscle injury criteria, the Board has also considered other 
applicable Diagnostic Codes, but finds that these Codes also 
do not provide a basis for an increased evaluation.

With respect to Diagnostic Code 5201, at 30 percent, the 
veteran is already in the possession of the evaluation 
consistent with the most significant limitation of abduction 
that is shown in the record, i.e., 80 degrees.  (Motion 
limited to midway between the side and major shoulder 
warrants a 30 percent evaluation.)  In addition, if the Board 
were to consider entitlement to an even higher rating based 
on functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45 
and 4.59, the Board finds that the record already reflects 
that the veteran's demonstrated motion limitation is barely 
sufficient to warrant a 30 percent under Diagnostic Code 
5201, such that considering that same limitation of motion 
based on pain would be considered pyramiding.  38 C.F.R. 
§ 4.14.  If the record showed painful limitation of motion 
beyond that necessary for the 30 percent evaluation but still 
insufficient for a 40 percent evaluation, it might be 
permissible to provide an additional 10 percent evaluation 
based on pain on functional use.  Since no such additional 
painful limitation has been demonstrated, the Board finds 
that a higher rating for pain is not warranted.  Similarly, 
as the veteran's arthritis is also rated on motion, to use 
that same loss of motion to provide a separate rating for 
arthritis under Diagnostic Codes 5003, 5010 would also 
constitute pyramiding.  The Board further notes that if it 
were to grant such a separate rating for arthritis, it might 
then be necessary to lower the evaluation under Diagnostic 
Codes 5303 or 5305, as the 30 percent rating under these 
criteria are also based at least in part on limitation of 
motion of the veteran's right shoulder.

There is also no evidence of ankylosis or impairment of the 
humerus that would justify an increased evaluation under 
either 38 C.F.R. § 4.71a, Diagnostic Code 5200 or 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

The Board has also considered the possibility of a separate 
10 percent rating for nerve damage, and has determined that 
clinical and diagnostic findings do not support such a 
separate evaluation.  The Board would further note that the 
subject disability has already been rated under the muscle 
injury criteria and that it is not permissible to rate the 
same disability under the diagnostic criteria for both nerve 
and muscle damage.  38 C.F.R. § 4.55(a).

The Board further finds as it did with the veteran's PUD that 
the residuals of a fracture of the right clavicle with 
traumatic arthritis also do not warrant a higher rating under 
38 C.F.R. § 3.321.  As to the disability presented, the Board 
can not conclude that the disability picture connected solely 
with the veteran's right clavicle disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.


III.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-Connected 
Disabilities

The veteran is also seeking a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  The veteran, who received a high 
school education and attended college for at most two years, 
and has work experience as an aircraft mechanic and quality 
assurance specialist in that field, is service-connected for 
PUD, rated 60 percent disabling; residuals of a fracture of 
the right clavicle with traumatic arthritis, currently rated 
30 percent disabling; and laceration scars to the forehead 
and right little finger, and small umbilical hernia, each 
currently evaluated as noncompensable.  The question for 
consideration is whether the numerous manifestations of the 
veteran's service-connected disabilities, now preclude his 
employment.  The veteran has not been gainfully employed 
since he was approved for medical retirement from the Civil 
Service in February 1990.  There was apparently an effort to 
retrain the veteran in a position involving data input and 
computers but this effort was not successful.  Employment 
records essentially document that the veteran missed 
significant time from his last employment due to medical 
reasons not clearly specified but characterized on one 
occasion as involving a leg injury and on another occasion as 
involving arthritis.  The veteran has contended that a 
significant amount of time from work was spent obtaining 
treatment at the VA for his service-connected disabilities. 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

For purposes of 38 C.F.R. § 4.16(a), the veteran's 60 percent 
rated PUD and 30 percent rated right clavicle disability now 
combine to a 70 percent rating.  Therefore, the veteran is 
eligible for consideration for a total rating for individual 
unemployablity under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In this case, the Board finds that the veteran is 
unemployable because of his service-connected disabilities.  
The veteran is currently unemployed and has been unemployed 
since February 1990.  In addition, it is clear that the 
November 1997 examiner has noted that the veteran's weight 
loss and emaciated state are significant problems and that 
his dominant right shoulder is beginning to demonstrate 
muscle atrophy and weakness.  Moreover, the Board finds that 
based on his previous occupation involving quality assurance 
and the inspection of aircraft, it is unlikely that the 
veteran's highly weakened physical state due to both his 
significant weight loss and increasing physical limitations 
arising from his right clavicle disorder would permit the 
veteran to engage in a field requiring the type of exertion 
no doubt involved in the inspection of aircraft for quality 
assurance purposes.  Furthermore, given the frequency of his 
symptoms and his education background, it is unlikely that 
the veteran could successfully maintain a position in another 
more sedentary career as demonstrated by the unsuccessful 
effort to retrain the veteran in the computer field.  
Therefore, giving the veteran the benefit of the doubt, the 
Board finds that a total rating based on individual 
unemployability is warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for PUD 
for the period of October 14, 1993 to November 2, 1997, is 
denied.

Entitlement to a 60 percent evaluation for PUD, effective 
from November 3, 1997, is granted, subject to the legal 
criteria governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture to the right clavicle with traumatic 
arthritis, is denied.

A total disability rating based on individual unemployability 
is granted, subject to the legal criteria governing the 
payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

